 1 SHAFFY MOEEL (State Bar No. 238732)
   MOEEL LAW OFFICE
 2 shaffymoeel@gmail.com
   1611 Telegraph Ave. Ste. 806
 3
   Oakland, CA 94612
 4 Telephone: (415) 735-5021

 5 Attorneys for Defendant
   MARIA ALICIA TORRES GUTIERREZ
 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
                                          SAN FRANCISCO DIVISION
10

11     UNITED STATES OF AMERICA,                          Case No.: 18-CR-0458-RS

12                           Plaintiff,                   STIPULATION AND ORDER
                                                          CONTINUING SENTENCING
13            vs.                                         HEARING
14     MARIA ALICIA TORRES GUTIERREZ,
15
                             Defendants.
16

17

18          This matter is presently set for a sentencing hearing on April 7, 2020 at 2:30 p.m.

19          In light of the ongoing coronavirus pandemic and the need to avoid unnecessary gatherings or

20 trips on public transit, the parties hereby request and stipulate that the Court continue that hearing

21 to May 19, 2020, at 2:30 p.m. The probation officer is also available on that date.

22          IT IS SO STIPULATED this 18th day of March, 2020.

23

24                                                       MOEEL LAW OFFICE
                                                         /s/________________
25                                                       SHAFFY MOEEL
                                                         Attorney for Maria Alicia Torres Gutierrez
26

27
                                                         DAVID L. ANDERSON
28
                                                         United States Attorney
                                                             STIPULATION AND PROPOSED ORDER
                                                                          Case No.: 18-CR-0458-RS
     /s/_______________
 1   NIKHIL BHAGAT
 2   Assistant United States Attorney
     Attorneys for the United States
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

        STIPULATION AND PROPOSED ORDER
                     Case No.: 18-CR-0458-RS
 1                                                ORDER
 2         For good cause shown, with respect to defendant Maria Alicia Torres-Gutierrez, the
 3 sentencing hearing presently set for April 7, 2020 at 2:30 p.m. is continued to May 19, 2020 at 2:30

 4 p.m.                                                    18th day of March, 2020.
           PURSUANT TO STIPULATION, IT IS SO ORDERED this ______
 5                                               _________________________________
                                                 THE HONORABLE RICHARD SEEBORG
 6                                               UNITED STATES DISTRICT JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            STIPULATION AND PROPOSED ORDER
                                                                         Case No.: 18-CR-0458-RS
 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
